

113 S1068 ES: National Oceanic and Atmospheric Administration Commissioned Officer Corps Amendments Act of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS2d SessionS. 1068IN THE SENATE OF THE UNITED STATESAN ACTTo reauthorize and amend the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the
			 National Oceanic and Atmospheric
			 Administration Commissioned Officer Corps Amendments Act of
			 2013.(b)Table of contentsThe table of contents for this Act is as
			 follows:Sec. 1. Short title; table of
				contents.Sec. 2. References to National Oceanic and
				Atmospheric Administration Commissioned Officer Corps Act of 2002.TITLE I—General
				provisionsSec. 101. Strength and distribution in
				grade.Sec. 102. Exclusion of officers recalled from
				retired status and positions of importance and responsibility from number of
				authorized commissioned officers.Sec. 103. Obligated service
				requirement.Sec. 104. Training and physical
				fitness.TITLE II—Appointments and
				promotion of officersSec. 201. Appointments.Sec. 202. Personnel boards.Sec. 203. Delegation of authority for
				appointments and promotions to permanent grades.Sec. 204. Temporary appointments.Sec. 205. Officer candidates.Sec. 206. Procurement of personnel.TITLE III—Separation and
				retirement of officersSec. 301. Involuntary retirement or
				separation.Sec. 302. Separation pay.TITLE IV—Rights and
				benefitsSec. 401. Education loan repayment
				program.Sec. 402. Interest payment program.Sec. 403. Student pre-commissioning education
				assistance program.Sec. 404. Limitation on educational
				assistance.Sec. 405. Applicability of certain provisions
				of title 10, United States Code.Sec. 406. Applicability of certain provisions
				of title 37, United States Code.Sec. 407. Application of certain provisions of
				competitive service law.Sec. 408. Eligibility of all members of
				uniformed services for Legion of Merit award.Sec. 409. Application of Employment and
				Reemployment Rights of Members of the Uniformed Services to members of
				commissioned officer corps.Sec. 410. Protected communications for
				commissioned officer corps and prohibition of retaliatory personnel
				actions.Sec. 411. Criminal penalties for wearing
				uniform without authority.Sec. 412. Treatment of commission in commissioned officer corps as employment in National Oceanic and Atmospheric Administration for purposes of certain hiring decisions.TITLE V—Other mattersSec. 501. Technical correction.Sec. 502. Report.Sec. 503. Effective date.2.References to National
			 Oceanic and Atmospheric Administration Commissioned Officer Corps Act of
			 2002Except as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 National Oceanic and Atmospheric Administration Commissioned Officer Corps Act
			 of 2002 (33 U.S.C. 3001 et seq.).IGeneral
			 provisions101.Strength and distribution in
			 gradeSection 214 (33 U.S.C.
			 3004) is amended to read as follows:214.Strength and distribution in grade(a)GradesThe commissioned grades in the commissioned
				officer corps of the Administration are the following, in relative rank with
				officers of the Navy:(1)Vice admiral.(2)Rear admiral.(3)Rear admiral (lower half).(4)Captain.(5)Commander.(6)Lieutenant commander.(7)Lieutenant.(8)Lieutenant (junior grade).(9)Ensign.(b)Proportion(1)In generalThe officers on the lineal list shall be
				distributed in grade in the following percentages:(A)8 in the grade of captain.(B)14 in the grade of commander.(C)19 in the grade of lieutenant
				commander.(2)Grades below lieutenant
				commanderThe Secretary shall
				prescribe, with respect to the distribution on the lineal list in grade, the
				percentages applicable to the grades of lieutenant, lieutenant (junior grade),
				and ensign.(c)Annual computation of number in
				grade(1)In generalNot less frequently than once each year,
				the Secretary shall make a computation to determine the number of officers on
				the lineal list authorized to be serving in each grade.(2)Method of computationThe number in each grade shall be computed
				by applying the applicable percentage to the total number of such officers
				serving on active duty on the date the computation is made.(3)FractionsIf a final fraction occurs in computing the
				authorized number of officers in a grade, the nearest whole number shall be
				taken. If the fraction is ½, the next higher whole number
				shall be taken.(d)Temporary increase in numbersThe total number of officers authorized by
				law to be on the lineal list during a fiscal year may be temporarily exceeded
				if the average number on that list during that fiscal year does not exceed the
				authorized number.(e)Positions of importance and
				responsibilityOfficers
				serving in positions designated under section 228(a) and officers recalled from
				retired status shall not be counted when computing authorized strengths under
				subsection (c) and shall not count against those strengths.(f)Preservation of grade and payNo officer may be reduced in grade or pay
				or separated from the commissioned officer corps of the Administration as the
				result of a computation made to determine the authorized number of officers in
				the various
				grades..102.Exclusion of officers recalled from retired
			 status and positions of importance and responsibility from number of authorized
			 commissioned officersSection
			 215 (33 U.S.C. 3005) is amended—(1)in the matter before paragraph (1), by
			 striking Effective and inserting the following:(a)In generalEffective;
				and(2)by adding at the end the following new
			 subsection:(b)Positions of importance and
				responsibilityOfficers
				serving in positions designated under section 228 and officers recalled from
				retired status—(1)may not be counted in determining the total
				number of authorized officers on the lineal list under this section; and(2)may not count against such
				number..103.Obligated service requirement(a)In generalSubtitle A (33 U.S.C. 3001 et seq.) is
			 amended by adding at the end the following:216.Obligated service requirement(a)In general(1)RulemakingThe Secretary shall prescribe the obligated
				service requirements for appointments, training, promotions, separations,
				continuations, and retirement of officers not otherwise covered by law.(2)Written agreementsThe Secretary and officers shall enter into
				written agreements that describe the officers’ obligated service requirements
				prescribed under paragraph (1) in return for such appointments, training,
				promotions, separations, and retirements as the Secretary considers
				appropriate.(b)Repayment for failure To satisfy
				requirements(1)In generalThe Secretary may require an officer who
				fails to meet the service requirements prescribed under subsection (a)(1) to
				reimburse the Secretary in an amount that bears the same ratio to the total
				costs of the training provided to that officer by the Secretary as the unserved
				portion of active duty bears to the total period of active duty the officer
				agreed to serve.(2)Obligation as debt to United
				StatesAn obligation to
				reimburse the Secretary under paragraph (1) shall be considered for all
				purposes as a debt owed to the United States.(3)Discharge in bankruptcyA discharge in bankruptcy under title 11
				that is entered less than 5 years after the termination of a written agreement
				entered into under subsection (a)(2) does not discharge the individual signing
				the agreement from a debt arising under such agreement.(c)Waiver or suspension of
				complianceThe Secretary may
				waive the service obligation of an officer who—(1)becomes unqualified to serve on active duty
				in the commissioned officer corps of the Administration because of a
				circumstance not within the control of that officer; or(2)is—(A)not physically qualified for appointment;
				and(B)determined to be unqualified for service in
				the commissioned officer corps of the Administration because of a physical or
				medical condition that was not the result of the officer's own misconduct or
				grossly negligent
				conduct..(b)Clerical amendmentThe table of sections in section 1 of the
			 Act entitled An Act to authorize the Hydrographic Service Improvement
			 Act of 1998, and for other purposes (Public Law 107–372) is amended by
			 inserting after the item relating to section 215 the following:Sec. 216. Obligated service
				requirement..104.Training and physical fitness(a)In generalSubtitle A (33 U.S.C. 3001 et seq.), as
			 amended by section 103(a), is further amended by adding at the end the
			 following:217.Training and physical fitness(a)TrainingThe Secretary may take such measures as may
				be necessary to ensure that officers are prepared to carry out their duties in
				the commissioned officer corps of the Administration and proficient in the
				skills necessary to carry out such duties. Such measures may include the
				following:(1)Carrying out training programs and
				correspondence courses, including establishing and operating a basic officer
				training program to provide initial indoctrination and maritime vocational
				training for officer candidates as well as refresher training, mid-career
				training, aviation training, and such other training as the Secretary considers
				necessary for officer development and proficiency.(2)Providing officers and officer candidates
				with books and school supplies.(3)Acquiring such equipment as may be
				necessary for training and instructional purposes.(b)Physical fitnessThe Secretary shall ensure that officers
				maintain a high physical state of readiness by establishing standards of
				physical fitness for officers that are substantially equivalent to those
				prescribed for officers in the Coast
				Guard..(b)Clerical amendmentThe table of sections in section 1 of the
			 Act entitled An Act to authorize the Hydrographic Service Improvement
			 Act of 1998, and for other purposes (Public Law 107–372), as amended by
			 section 103(b), is further amended by inserting after the item relating to
			 section 216 the following:Sec. 217. Training and physical
				fitness..IIAppointments and
			 promotion of officers201.Appointments(a)Original appointments(1)In generalSection 221 (33 U.S.C. 3021) is amended to
			 read as follows:221.Original appointments and
				reappointments(a)Original appointments(1)Grades(A)In generalExcept as provided in subparagraph (B), an
				original appointment of an officer may be made in such grades as may be
				appropriate for—(i)the qualification, experience, and length
				of service of the appointee; and(ii)the commissioned officer corps of the
				Administration.(B)Appointment of officer candidates(i)Limitation on gradeAn original appointment of an officer
				candidate, upon graduation from the basic officer training program of the
				commissioned officer corps of the Administration, may not be made in any other
				grade than ensign.(ii)RankOfficer candidates receiving appointments
				as ensigns upon graduation from basic officer training program shall take rank
				according to their proficiency as shown by the order of their merit at date of
				graduation.(2)Source of appointmentsAn original appointment may be made from
				among the following:(A)Graduates of the basic officer training
				program of the commissioned officer corps of the Administration.(B)Graduates of the military service academies
				of the United States who otherwise meet the academic standards for enrollment
				in the training program described in subparagraph (A).(C)Licensed officers of the United States
				merchant marine who have served 2 or more years aboard a vessel of the United
				States in the capacity of a licensed officer, who otherwise meet the academic
				standards for enrollment in the training program described in subparagraph
				(A).(3)Military service academies of the United
				States definedIn this
				subsection, the term military service academies of the United
				States means the following:(A)The United States Military Academy, West
				Point, New York.(B)The United States Naval Academy, Annapolis,
				Maryland.(C)The United States Air Force Academy,
				Colorado Springs, Colorado.(D)The United States Coast Guard Academy, New
				London, Connecticut.(E)The United States Merchant Marine Academy,
				Kings Point, New York.(b)Reappointment(1)In generalExcept as provided in paragraph (2), an
				individual who previously served in the commissioned officer corps of the
				Administration may be appointed by the Secretary to the grade the individual
				held prior to separation.(2)Reappointments to higher
				gradesAn appointment under
				paragraph (1) to a position of importance and responsibility designated under
				section 228 may only be made by the President.(c)QualificationsAn appointment under subsection (a) or (b)
				may not be given to an individual until the individual's mental, moral,
				physical, and professional fitness to perform the duties of an officer has been
				established under such regulations as the Secretary shall prescribe.(d)Precedence of appointeesAppointees under this section shall take
				precedence in the grade to which appointed in accordance with the dates of
				their commissions as commissioned officers in such grade. Appointees whose
				dates of commission are the same shall take precedence with each other as the
				Secretary shall determine.(e)Inter-Service transfersFor inter-service transfers (as described
				in the Department of Defense Directive 1300.4 (dated December 27, 2006)) the
				Secretary shall—(1)coordinate with the Secretary of Defense
				and the Secretary of the Department in which the Coast Guard is operating to
				promote and streamline inter-service transfers;(2)give preference to such inter-service
				transfers for recruitment purposes as determined appropriate by the Secretary;
				and(3)reappoint such inter-service transfers to
				the equivalent grade in the commissioned officer
				corps..(2)Clerical amendmentThe table of sections in section 1 of the
			 Act entitled An Act to authorize the Hydrographic Service Improvement
			 Act of 1998, and for other purposes (Public Law 107–372) is amended by
			 striking the item relating to section 221 and inserting the following:Sec. 221. Original appointments
				and
				reappointments..202.Personnel boardsSection 222 (33 U.S.C. 3022) is amended to
			 read as follows:222.Personnel boards(a)ConveningNot less frequently than once each year and
				at such other times as the Secretary determines necessary, the Secretary shall
				convene a personnel board.(b)Membership(1)In generalA board convened under subsection (a) shall
				consist of 5 or more officers who are serving in or above the permanent grade
				of the officers under consideration by the board.(2)Retired officersOfficers on the retired list may be
				recalled to serve on such personnel boards as the Secretary considers
				necessary.(3)No membership on 2 successive
				boardsNo officer may be a
				member of 2 successive personnel boards convened to consider officers of the
				same grade for promotion or separation.(c)DutiesEach personnel board shall—(1)recommend to the Secretary such changes as
				may be necessary to correct any erroneous position on the lineal list that was
				caused by administrative error; and(2)make selections and recommendations to the
				Secretary and the President for the appointment, promotion, involuntary
				separation, continuation, and involuntary retirement of officers in the
				commissioned officer corps of the Administration as prescribed in this
				title.(d)Action on recommendations not
				acceptableIf any
				recommendation by a board convened under subsection (a) is not accepted by the
				Secretary or the President, the board shall make such further recommendations
				as the Secretary or the President consider
				appropriate..203.Delegation of
			 authority for appointments and promotions to permanent gradesSection 226 (33 U.S.C. 3026) is
			 amended—(1)by striking Appointments and
			 inserting the following:(a)In
				generalAppointments;
				and(2)by adding at the end the
			 following:(b)Delegation of appointment
				authorityIf the President
				delegates authority to the Secretary to make appointments under this section,
				the President shall, during a period in which the position of the Secretary is
				vacant, delegate such authority to the Deputy Secretary of Commerce or the
				Under Secretary for Oceans and Atmosphere during such
				period..204.Temporary appointments(a)In
			 generalSection 229 (33 U.S.C. 3029) is amended to read as
			 follows:229.Temporary appointments(a)Appointments by PresidentTemporary appointments in the grade of
				ensign, lieutenant junior grade, or lieutenant may be made by the
				President.(b)TerminationA temporary appointment to a position under
				subsection (a) shall terminate upon approval of a permanent appointment for
				such position made by the President.(c)Order of precedenceAppointees under subsection (a) shall take
				precedence in the grade to which appointed in accordance with the dates of
				their appointments as officers in such grade. The order of precedence of
				appointees who are appointed on the same date shall be determined by the
				Secretary.(d)Any one gradeWhen determined by the Secretary to be in
				the best interest of the commissioned officer corps, officers in any permanent
				grade may be temporarily promoted one grade by the President. Any such
				temporary promotion terminates upon the transfer of the officer to a new
				assignment.(e)Delegation of
				appointment authorityIf the
				President delegates authority to the Secretary to make appointments under this
				section, the President shall, during a period in which the position of the
				Secretary is vacant, delegate such authority to the Deputy Secretary of
				Commerce or the Under Secretary for Oceans and Atmosphere during such
				period..(b)Clerical amendmentThe table of sections in section 1 of the
			 Act entitled An Act to authorize the Hydrographic Service Improvement
			 Act of 1998, and for other purposes (Public Law 107–372) is amended by
			 striking the item relating to section 229 and inserting the following:Sec. 229. Temporary
				appointments..
				  205.Officer candidates(a)In generalSubtitle B (33 U.S.C. 3021 et seq.) is
			 amended by adding at the end the following:234.Officer candidates(a)Determination of numberThe Secretary shall determine the number of
				appointments of officer candidates.(b)AppointmentAppointment of officer candidates shall be
				made under regulations which the Secretary shall prescribe, including
				regulations with respect to determining age limits, methods of selection of
				officer candidates, term of service as an officer candidate before graduation
				from the program, and all other matters affecting such appointment.(c)DismissalThe Secretary may dismiss from the basic
				officer training program of the Administration any officer candidate who,
				during the officer candidate's term as an officer candidate, the Secretary
				considers unsatisfactory in either academics or conduct, or not adapted for a
				career in the commissioned officer corps of the Administration. Officer
				candidates shall be subject to rules governing discipline prescribed by the
				Director of the National Oceanic and Atmospheric Administration Commissioned
				Officer Corps.(d)Agreement(1)In generalEach officer candidate shall sign an
				agreement with the Secretary in accordance with section 216(a)(2) regarding the
				officer candidate's term of service in the commissioned officer corps of the
				Administration.(2)ElementsAn agreement signed by an officer candidate
				under paragraph (1) shall provide that the officer candidate agrees to the
				following:(A)That the officer candidate will complete
				the course of instruction at the basic officer training program of the
				Administration.(B)That upon graduation from the such program,
				the officer candidate—(i)will accept an appointment, if tendered, as
				an officer; and(ii)will serve on active duty for at least 4
				years immediately after such appointment.(e)RegulationsThe Secretary shall prescribe regulations
				to carry out this section. Such regulations shall include—(1)standards for determining what constitutes
				a breach of an agreement signed under such subsection (d)(1); and(2)procedures for determining whether such a
				breach has occurred.(f)RepaymentAn officer candidate or former officer
				candidate who does not fulfill the terms of the obligation to serve as
				specified under section (d) shall be subject to the repayment provisions of
				section
				216(b)..(b)Clerical amendmentThe table of sections in section 1 of the
			 Act entitled An Act to authorize the Hydrographic Service Improvement
			 Act of 1998, and for other purposes (Public Law 107–372) is amended by
			 inserting after the item relating to section 233 the following:Sec. 234. Officer
				candidates..(c)Officer candidate definedSection 212(b) (33 U.S.C. 3002(b)) is
			 amended—(1)by redesignating paragraphs (4) through (6)
			 as paragraphs (5) through (7), respectively; and(2)by inserting after paragraph (3) the
			 following:(4)Officer candidateThe term officer candidate
				means an individual who is enrolled in the basic officer training program of
				the Administration and is under consideration for appointment as an officer
				under section
				221(a)(2)(A)..(d)Pay for officer candidatesSection 203 of title 37, United States
			 Code, is amended by adding at the end the following:(f)(1)An officer candidate enrolled in the basic
				officer training program of the commissioned officer corps of the National
				Oceanic and Atmospheric Administration is entitled, while participating in such
				program, to monthly officer candidate pay at monthly rate equal to the basic
				pay of an enlisted member in the pay grade E–5 with less than 2 years
				service.(2)An individual who graduates from such
				program shall receive credit for the time spent participating in such program
				as if such time were time served while on active duty as a commissioned
				officer. If the individual does not graduate from such program, such time shall
				not be considered creditable for active duty or
				pay..206.Procurement of
			 personnel(a)In generalSubtitle B (33 U.S.C. 3021 et seq.), as
			 amended by section 205(a), is further amended by adding at the end the
			 following:235.Procurement of
				personnelThe Secretary may
				make such expenditures as the Secretary considers necessary in order to obtain
				recruits for the commissioned officer corps of the Administration, including
				advertising..(b)Clerical
			 amendmentThe table of sections in section 1 of the Act entitled
			 An Act to authorize the Hydrographic Service Improvement Act of 1998,
			 and for other purposes (Public Law 107–372), as amended by section
			 205(b), is further amended by inserting after the item relating to section 234
			 the following:235. Procurement of
				personnel..IIISeparation and
			 retirement of officers301.Involuntary retirement or
			 separationSection 241 (33
			 U.S.C. 3041) is amended by adding at the end the following:(d)Deferment of retirement or separation for
				medical reasons(1)In generalIf the Secretary determines that the
				evaluation of the medical condition of an officer requires hospitalization or
				medical observation that cannot be completed with confidence in a manner
				consistent with the officer's well being before the date on which the officer
				would otherwise be required to retire or be separated under this section, the
				Secretary may defer the retirement or separation of the officer.(2)Consent requiredA deferment may only be made with the
				written consent of the officer involved. If the officer does not provide
				written consent to the deferment, the officer shall be retired or separated as
				scheduled.(3)LimitationA deferral of retirement or separation
				under this subsection may not extend for more than 30 days after completion of
				the evaluation requiring hospitalization or medical
				observation..302.Separation
			 paySection 242 (33 U.S.C.
			 3042) is amended by adding at the end the following:(d)ExceptionAn officer discharged for twice failing
				selection for promotion to the next higher grade is not entitled to separation
				pay under this section if the officer—(1)expresses a desire not to be selected for
				promotion; or(2)requests removal from the list of
				selectees..IVRights and
			 benefits401.Education loan repayment program(a)In generalSubtitle E (33 U.S.C. 3071 et seq.) is
			 amended by adding at the end the following:267.Education loan repayment program(a)Authority To repay education
				loansFor the purpose of
				maintaining adequate numbers of officers of the commissioned officer corps of
				the Administration on active duty who have skills required by the commissioned
				officer corps, the Secretary may repay, in the case of a person described in
				subsection (b), a loan that—(1)was used by the person to finance
				education; and(2)was obtained from a governmental entity,
				private financial institution, educational institution, or other authorized
				entity.(b)Eligible personsTo be eligible to obtain a loan repayment
				under this section, a person must—(1)satisfy 1 of the requirements specified in
				subsection (c);(2)be fully qualified for, or hold, an
				appointment as a commissioned officer in the commissioned officer corps of the
				Administration; and(3)sign a written agreement to serve on active
				duty, or, if on active duty, to remain on active duty for a period in addition
				to any other incurred active duty obligation.(c)Academic and professional
				requirementsOne of the
				following academic requirements must be satisfied for purposes of determining
				the eligibility of an individual for a loan repayment under this
				section:(1)The person is fully qualified in a
				profession that the Secretary has determined to be necessary to meet identified
				skill shortages in the commissioned officer corps.(2)The person is enrolled as a full-time
				student in the final year of a course of study at an accredited educational
				institution (as determined by the Secretary of Education) leading to a degree
				in a profession that will meet identified skill shortages in the commissioned
				officer corps.(d)Loan repayments(1)In generalSubject to the limits established under
				paragraph (2), a loan repayment under this section may consist of the payment
				of the principal, interest, and related expenses of a loan obtained by a person
				described in subsection (b).(2)Limitation on amountFor each year of obligated service that a
				person agrees to serve in an agreement described in subsection (b)(3), the
				Secretary may pay not more than the amount specified in section 2173(e)(2) of
				title 10, United States Code.(e)Active duty service obligation(1)In generalA person entering into an agreement
				described in subsection (b)(3) incurs an active duty service obligation.(2)Length of obligation determined under
				regulations(A)In generalExcept as provided in subparagraph (B), the
				length of the obligation under paragraph (1) shall be determined under
				regulations prescribed by the Secretary.(B)Minimum obligationThe regulations prescribed under
				subparagraph (A) may not provide for a period of obligation of less than 1 year
				for each maximum annual amount, or portion thereof, paid on behalf of the
				person for qualified loans.(3)Persons on active duty before entering into
				agreementThe active duty
				service obligation of persons on active duty before entering into the agreement
				shall be served after the conclusion of any other obligation incurred under the
				agreement.(f)Effect of failure To complete
				obligation(1)Alternative obligationsAn officer who is relieved of the officer's
				active duty obligation under this section before the completion of that
				obligation may be given any alternative obligation, at the discretion of the
				Secretary.(2)RepaymentAn officer who does not complete the period
				of active duty specified in the agreement entered into under subsection (b)(3),
				or the alternative obligation imposed under paragraph (1), shall be subject to
				the repayment provisions under section 216.(g)RulemakingThe Secretary shall prescribe regulations
				to carry out this section, including—(1)standards for qualified loans and
				authorized payees; and(2)other terms and conditions for the making
				of loan
				repayments..(b)Clerical amendmentThe table of sections in section 1 of the
			 Act entitled An Act to authorize the Hydrographic Service Improvement
			 Act of 1998, and for other purposes (Public Law 107–372) is amended by
			 inserting after the item relating to section 266 the following:Sec. 267. Education loan
				repayment
				program..402.Interest payment program(a)In generalSubtitle E (33 U.S.C. 3071 et seq.), as
			 amended by section 401(a), is further amended by adding at the end the
			 following:268.Interest payment program(a)AuthorityThe Secretary may pay the interest and any
				special allowances that accrue on 1 or more student loans of an eligible
				officer, in accordance with this section.(b)Eligible officersAn officer is eligible for the benefit
				described in subsection (a) while the officer—(1)is serving on active duty;(2)has not completed more than 3 years of
				service on active duty;(3)is the debtor on 1 or more unpaid loans
				described in subsection (c); and(4)is not in default on any such loan.(c)Student loansThe authority to make payments under
				subsection (a) may be exercised with respect to the following loans:(1)A loan made, insured, or guaranteed under
				part B of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et
				seq.).(2)A loan made under part D of such title (20
				U.S.C. 1087a et seq.).(3)A loan made under part E of such title (20
				U.S.C. 1087aa et seq.).(d)Maximum benefitInterest and any special allowance may be
				paid on behalf of an officer under this section for any of the 36 consecutive
				months during which the officer is eligible under subsection (b).(e)Funds for paymentsThe Secretary may use amounts appropriated
				for the pay and allowances of personnel of the commissioned officer corps of
				the Administration for payments under this section.(f)Coordination with Secretary of
				Education(1)In generalThe Secretary shall consult with the
				Secretary of Education regarding the administration of this section.(2)Transfer of fundsThe Secretary shall transfer to the
				Secretary of Education the funds necessary—(A)to pay interest and special allowances on
				student loans under this section (in accordance with sections 428(o), 455(l),
				and 464(j) of the Higher Education Act of 1965 (20 U.S.C. 1078(o), 1087e(l),
				and 1087dd(j)); and(B)to reimburse the Secretary of Education for
				any reasonable administrative costs incurred by the Secretary in coordinating
				the program under this section with the administration of the student loan
				programs under parts B, D, and E of title IV of the Higher Education Act of
				1965 (20 U.S.C. 1071 et seq., 1087a et seq., 1087aa et seq.).(g)Special allowance definedIn this section, the term special
				allowance means a special allowance that is payable under section 438 of
				the Higher Education Act of 1965 (20 U.S.C.
				1087–1)..(b)Conforming amendments(1)Section 428(o) of the Higher Education Act
			 of 1965 (20 U.S.C. 1078(o)) is amended—(A)by striking the subsection heading and
			 inserting Armed Forces
			 and NOAA Commissioned Officer Corps Student Loan Interest Payment
			 Programs; and(B)in paragraph (1)—(i)by inserting or section 264 of the
			 National Oceanic and Atmospheric Administration Commissioned Officer Corps Act
			 of 2002 after Code,; and(ii)by inserting or an officer in the
			 commissioned officer corps of the National Oceanic and Atmospheric
			 Administration, respectively, after Armed Forces.(2)Sections 455(l) and 464(j) of the Higher
			 Education Act of 1965 (20 U.S.C. 1087e(l) and 1087dd(j)) are each
			 amended—(A)by striking the subsection heading and
			 inserting Armed Forces
			 and NOAA Commissioned Officer Corps Student Loan Interest Payment
			 Programs; and(B)in paragraph (1)—(i)by inserting or section 264 of the
			 National Oceanic and Atmospheric Administration Commissioned Officer Corps Act
			 of 2002 after Code,; and(ii)by inserting or an officer in the
			 commissioned officer corps of the National Oceanic and Atmospheric
			 Administration, respectively after Armed Forces.(c)Clerical amendmentThe table of sections in section 1 of the
			 Act entitled An Act to authorize the Hydrographic Service Improvement
			 Act of 1998, and for other purposes (Public Law 107–372), as amended by
			 section 401(b), is further amended by inserting after the item relating to
			 section 267 the following:Sec. 268. Interest payment
				program..403.Student pre-commissioning education
			 assistance program(a)In generalSubtitle E (33 U.S.C. 3071 et seq.), as
			 amended by sections 401(a) and 402(a), is further amended by adding at the end
			 the following:269.Student pre-commissioning education
				assistance program(a)Authority To provide financial
				assistanceFor the purpose of
				maintaining adequate numbers of officers of the commissioned officer corps of
				the Administration on active duty, the Secretary may provide financial
				assistance to a person described in subsection (b) for expenses of the person
				while the person is pursuing on a full-time basis at an accredited educational
				institution (as determined by the Secretary of Education) a program of
				education approved by the Secretary that leads to—(1)a baccalaureate degree in not more than 5
				academic years; or(2)a postbaccalaureate degree.(b)Eligible persons(1)In generalA person is eligible to obtain financial
				assistance under subsection (a) if the person—(A)is enrolled on a full-time basis in a
				program of education referred to in subsection (a) at any educational
				institution described in such subsection;(B)meets all of the requirements for
				acceptance into the commissioned officer corps of the Administration except for
				the completion of a baccalaureate degree; and(C)enters into a written agreement with the
				Secretary described in paragraph (2).(2)AgreementA written agreement referred to in
				paragraph (1)(C) is an agreement between the person and the Secretary in which
				the person agrees—(A)to accept an appointment as an officer, if
				tendered; and(B)upon completion of the person's educational
				program, agrees to serve on active duty, immediately after appointment,
				for—(i)up to 3 years if the person received less
				than 3 years of assistance; and(ii)up to 5 years if the person received at
				least 3 years of assistance.(c)Qualifying expensesExpenses for which financial assistance may
				be provided under subsection (a) are the following:(1)Tuition and fees charged by the educational
				institution involved.(2)The cost of books.(3)In the case of a program of education
				leading to a baccalaureate degree, laboratory expenses.(4)Such other expenses as the Secretary
				considers appropriate.(d)Limitation on amountThe Secretary shall prescribe the amount of
				financial assistance provided to a person under subsection (a), which may not
				exceed the amount specified in section 2173(e)(2) of title 10, United States
				Code, for each year of obligated service that a person agrees to serve in an
				agreement described in subsection (b)(2).(e)Duration of assistanceFinancial assistance may be provided to a
				person under subsection (a) for not more than 5 consecutive academic
				years.(f)Subsistence allowance(1)In generalA person who receives financial assistance
				under subsection (a) shall be entitled to a monthly subsistence allowance at a
				rate prescribed under paragraph (2) for the duration of the period for which
				the person receives such financial assistance.(2)Determination of amountThe Secretary shall prescribe monthly rates
				for subsistence allowance provided under paragraph (1), which shall be equal to
				the amount specified in section 2144(a) of title 10, United States Code.(g)Initial clothing allowance(1)TrainingThe Secretary may prescribe a sum which
				shall be credited to each person who receives financial assistance under
				subsection (a) to cover the cost of the person's initial clothing and equipment
				issue.(2)AppointmentUpon completion of the program of education
				for which a person receives financial assistance under subsection (a) and
				acceptance of appointment in the commissioned officer corps of the
				Administration, the person may be issued a subsequent clothing allowance
				equivalent to that normally provided to a newly appointed officer.(h)Termination of financial
				assistance(1)In generalThe Secretary shall terminate the
				assistance provided to a person under this section if—(A)the Secretary accepts a request by the
				person to be released from an agreement described in subsection (b)(2);(B)the misconduct of the person results in a
				failure to complete the period of active duty required under the agreement;
				or(C)the person fails to fulfill any term or
				condition of the agreement.(2)ReimbursementThe Secretary may require a person who
				receives assistance described in subsection (c), (f), or (g) under an agreement
				entered into under subsection (b)(1)(C) to reimburse the Secretary in an amount
				that bears the same ratio to the total costs of the assistance provided to that
				person as the unserved portion of active duty bears to the total period of
				active duty the officer agreed to serve under the agreement.(3)WaiverThe Secretary may waive the service
				obligation of a person through an agreement entered into under subsection
				(b)(1)(C) if the person—(A)becomes unqualified to serve on active duty
				in the commissioned officer corps of the Administration because of a
				circumstance not within the control of that person; or(B)is—(i)not physically qualified for appointment;
				and(ii)determined to be unqualified for service in
				the commissioned officer corps of the Administration because of a physical or
				medical condition that was not the result of the person's own misconduct or
				grossly negligent conduct.(4)Obligation as debt to United
				StatesAn obligation to
				reimburse the Secretary imposed under paragraph (2) is, for all purposes, a
				debt owed to the United States.(5)Discharge in bankruptcyA discharge in bankruptcy under title 11,
				United States Code, that is entered less than 5 years after the termination of
				a written agreement entered into under subsection (b)(1)(C) does not discharge
				the person signing the agreement from a debt arising under such agreement or
				under paragraph (2).(i)RegulationsThe Secretary may promulgate such
				regulations and orders as the Secretary considers appropriate to carry out this
				section..(b)Clerical amendmentThe table of sections in section 1 of the
			 Act entitled An Act to authorize the Hydrographic Service Improvement
			 Act of 1998, and for other purposes (Public Law 107–372), as amended by
			 section 402(c), is further amended by inserting after the item relating to
			 section 268 the following:Sec. 269. Student
				pre-commissioning education assistance
				program..404.Limitation on educational
			 assistance(a)In generalEach fiscal year, beginning with fiscal
			 year 2013, the Secretary of Commerce shall ensure that the total amount
			 expended by the Secretary under section 267 of the National Oceanic and
			 Atmospheric Administration Commissioned Officer Corps Act of 2002 (as added by
			 section 401(a)), section 268 of such Act (as added by section 402(a)), and
			 section 269 of such Act (as added by section 403(a)) does not exceed the amount
			 by which—(1)the total amount the Secretary would pay in
			 that fiscal year to officer candidates under section 203(f)(1) of title 37,
			 United States Code (as added by section 205(d)), if such section entitled
			 officers candidates to pay at monthly rates equal to the basic pay of a
			 commissioned officer in the pay grade O–1 with less than 2 years of service;
			 exceeds(2)the total amount the Secretary actually
			 pays in that fiscal year to officer candidates under section 203(f)(1) of such
			 title (as so added).(b)Officer candidate definedIn this section, the term officer
			 candidate has the meaning given the term in section 212 of the National
			 Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002
			 (33 U.S.C. 3002), as added by section 205(c).405.Applicability of certain provisions of
			 title 10, United States CodeSection 261(a) (33 U.S.C. 3071(a)) is
			 amended—(1)by redesignating paragraphs (13) through
			 (16) as paragraphs (20) through (23), respectively;(2)by redesignating paragraphs (7) through
			 (12) as paragraphs (12) through (17), respectively;(3)by redesignating paragraphs (4) through (6)
			 as paragraphs (8) through (10), respectively;(4)by inserting after paragraph (3) the
			 following:(4)Section 771, relating to unauthorized
				wearing of uniforms.(5)Section 774, relating to wearing religious
				apparel while in uniform.(6)Section 982, relating to service on State
				and local juries.(7)Section 1031, relating to administration of
				oaths.;(5)by inserting after paragraph (10), as
			 redesignated, the following:(11)Chapter 58, relating to the Benefits and
				Services for members being separated or recently
				separated.;
				and(6)by inserting after paragraph (17), as
			 redesignated, the following:(18)Subchapter I of chapter 88, relating to
				Military Family Programs.(19)Section 2005, relating to advanced
				education assistance, active duty agreements, and reimbursement
				requirements..406.Applicability of certain provisions of
			 title 37, United States Code(a)In generalSubtitle E (33 U.S.C. 3071 et seq.) is
			 amended by inserting after section 261 the following:261A.Applicability of certain provisions of
				title 37, United States Code(a)Provisions made applicable to commissioned
				officer corpsThe provisions
				of law applicable to the Armed Forces under the following provisions of title
				37, United States Code, shall apply to the commissioned officer corps of the
				Administration:(1)Section 324, relating to accession bonuses
				for new officers in critical skills.(2)Section 403(f)(3), relating to prescribing
				regulations defining the terms field duty and sea
				duty.(3)Section 403(l), relating to temporary
				continuation of housing allowance for dependents of members dying on active
				duty.(4)Section 414(a)(2), relating to personal
				money allowance while serving as Director of the National Oceanic and
				Atmospheric Administration Commissioned Officer Corps.(5)Section 488, relating to allowances for
				recruiting expenses.(6)Section 495, relating to allowances for
				funeral honors duty.(b)ReferencesThe authority vested by title 37, United
				States Code, in the military departments, the Secretary
				concerned, or the Secretary of Defense with respect to
				the provisions of law referred to in subsection (a) shall be exercised, with
				respect to the commissioned officer corps of the Administration, by the
				Secretary of Commerce or the Secretary's
				designee..(b)Clerical amendmentThe table of sections in section 1 of the
			 Act entitled An Act to authorize the Hydrographic Service Improvement
			 Act of 1998, and for other purposes (Public Law 107–372) is amended by
			 inserting after the item relating to section 261 the following:Sec. 261A. Applicability of
				certain provisions of title 37, United States
				Code..407.Application of certain provisions of
			 competitive service lawSection 3304(f) of title 5, United States
			 Code, is amended—(1)in paragraph (1), by inserting and
			 members of the commissioned officer corps of the National Oceanic and
			 Atmospheric Administration (or its predecessor organization the Coast and
			 Geodetic Survey) separated from such uniformed service after
			 separated from the armed forces;(2)in paragraph (2), by striking or
			 veteran and inserting , veteran, or member; and(3)in paragraph (4), by inserting and
			 members of the commissioned officer corps of the National Oceanic and
			 Atmospheric Administration (or its predecessor organization the Coast and
			 Geodetic Survey) separated from such uniformed service after
			 separated from the armed forces.408.Eligibility of all members of uniformed
			 services for Legion of Merit awardSection 1121 of title 10, United States
			 Code, is amended by striking armed forces and inserting
			 uniformed services.409.Application of Employment and Reemployment
			 Rights of Members of the Uniformed Services to members of commissioned officer
			 corpsSection 4303(16) of
			 title 38, United States Code, is amended by inserting the commissioned
			 officer corps of the National Oceanic and Atmospheric Administration,
			 after Public Health Service,.410.Protected communications for commissioned
			 officer corps and prohibition of retaliatory personnel actions(a)In generalSubsection (a) of section 261 (33 U.S.C.
			 3071), as amended by section 405, is further amended—(1)by redesignating paragraphs (8) through
			 (23) as paragraphs (9) through (24), respectively; and(2)by inserting after paragraph (7) the
			 following:(8)Section 1034, relating to protected
				communications and prohibition of retaliatory personnel
				actions..(b)Conforming amendmentSubsection (b) of such section is amended
			 by adding at the end the following: For purposes of paragraph (8) of
			 subsection (a), the term Inspector General in section 1034 of
			 such title 10 shall mean the Inspector General of the Department of
			 Commerce..411.Criminal penalties for wearing uniform
			 without authoritySection 702
			 of title 18, United States Code, is amended by striking Service or
			 any and inserting Service, the commissioned officer corps of the
			 National Oceanic and Atmospheric Administration, or any.412.Treatment of commission in commissioned officer corps as employment in National Oceanic and Atmospheric Administration for purposes of certain hiring decisions(a)In generalSubtitle E (33 U.S.C. 3071 et seq.), as amended by this title, is further amended by adding at the end the following:269A.Treatment of commission in commissioned officer corps as employment in Administration for purposes of certain hiring decisions(a)In generalIn any case in which the Secretary accepts an application for a position of employment with the Administration and limits consideration of applications for such position to applications submitted by individuals serving in a career or career-conditional position in the competitive service within the Administration, the Secretary shall deem an officer who has served as an officer in the commissioned officer corps for at least 3 years to be serving in a career or career-conditional position in the competitive service within the Administration for purposes of such limitation.(b)Career appointmentsIf the Secretary selects an application submitted by an officer described in subsection (a) for a position described in such subsection, the Secretary shall give such officer a career or career-conditional appointment in the competitive service, as appropriate.(c)Competitive service definedIn this section, the term competitive service has the meaning given the term in section 2102 of title 5, United States Code..(b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Service Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by inserting after the item relating to section 269, as added by this title, the following new item:Sec. 269A. Treatment of commission in commissioned officer corps as employment in Administration for purposes of certain hiring decisions..VOther matters501.Technical correctionSection 101(21)(C) of title 38, United
			 States Code, is amended by inserting in the commissioned officer
			 corps before of the National.502.Report(a)In generalNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Commerce shall submit to Congress a
			 report evaluating the current status and projected needs of the commissioned
			 officer corps of the National Oceanic and Atmospheric Administration to operate
			 sufficiently through fiscal year 2017.(b)ContentsThe report required by subsection (a) shall
			 include the following:(1)The average annual attrition rate of
			 officers in the commissioned officer corps of the National Oceanic and
			 Atmospheric Administration.(2)An estimate of the number of annual
			 recruits that would reasonably be required to operate the commissioned officer
			 corps sufficiently through fiscal year 2017.(3)The projected impact of this Act on annual
			 recruitment numbers through fiscal year 2017.(4)Identification of areas of duplication or
			 unnecessary redundancy in current activities of the commissioned officer corps
			 that could otherwise be streamlined or eliminated to save costs.(5)Such other matters as the Secretary
			 considers appropriate regarding the provisions of this Act and the amendments
			 made by this Act.503.Effective
			 dateNotwithstanding any other
			 provision of this Act, sections 101 through 411 shall take effect on the date
			 that is 90 days after the date on which the Secretary of Commerce submits to
			 Congress the report required by section 502(a).Passed the Senate February 11, 2014.Secretary